This suit was instituted by the county attorney of Reeves county, Tex., in the name of the state of Texas to enforce the collection of delinquent taxes due on certain described lands, and this appeal is prosecuted from a judgment by default for the amount of state and county taxes, interest and penalties alleged to be due against M. Meierhoffer and Elzada McDaniels, a widow, and Leo McDaniels, a minor.
The transcript does not show any appearance by defendants, nor does it contain the citation and return, as required by statute. Without the citation and return we cannot determine whether there is such issuance, service, and return of process as is necessary to support a judgment by default, and it is not sufficient that the judgment contains the recital that defendants were duly served with citation. Palomas Land  Cattle Co. v. Good, 184 S.W. 805.
For which reason the cause must be reversed and remanded, and it is so ordered.
WALTHALL, J., did not sit, being absent on committee of judges assisting the Supreme Court.